Final decree entered July 18, 1962, in a condemnation proceeding, unanimously modified, on the law and on the facts, to the extent of vacating the decree as to Damage Parcels 64 and 65 and ordering a new trial, with costs to abide the event, and, as so modified, affirmed, with costs to respondent. On this record it does not appear that sufficient consideration was accorded comparable sales established by appellants and, further, the basis of the testimony of rental values offered by both expert witnesses was not adequately substantiated. Accordingly, a new trial is directed in the interests of justice. Settle order on notice. Concur — Breitel, J. P., Yalente, McNally, Stevens and Steuer, JJ.